Citation Nr: 1023175	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-22 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected hypertension, hypothyroid, 
and/or history of pulmonary emboli. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from January 1960 to 
June 1966 and from June 1967 to August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge in 
December 2009; a transcript of the hearing is associated with 
the claims file.  
  
At the time of the Veteran's Board hearing, he submitted 
additional evidence consisting of lay statements, treatises 
and articles, and copies of previously considered documents 
with a waiver of agency of original jurisdiction (AOJ) 
consideration.  38 C.F.R. § 20.1304(c).  Therefore, the Board 
can properly consider such newly received evidence.  However, 
approximately a week after his Board hearing, the Veteran 
submitted a statement from his spouse without a waiver of AOJ 
consideration.  However, as this issue is being remanded for 
further development, the AOJ will have an opportunity to 
review all the submitted documents such that no prejudice 
results to the Veteran in the Board considering the newly 
received evidence for the limited purpose of issuing a 
comprehensive and thorough remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
service connection claim so that he is afforded every 
possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The Veteran claims that he is entitled to service connection 
for sleep apnea as such initially manifested during service 
or, in the alternative, is secondary to his service-connected 
hypertension, hypothyroid, and/or history of pulmonary 
emboli.  

As an initial matter, the Board observes that there are 
outstanding VA treatment records that need to be obtained 
prior to consideration of the Veteran's appeal.  In this 
regard, the Veteran has indicated that he has received 
treatment for his sleep apnea at the James A. Haley VA 
Hospital in Tampa, Florida, and the New Port Richey 
Outpatient Clinic in Pasco County, Florida.  As such, the AOJ 
obtained records from such facilities dated from June 2005 to 
September 2006.  However, at his September 2006 VA 
examination, he reported that he was initially diagnosed with 
sleep apnea in January 1998 and placed on a CPAP machine in 
April 1999.  These earlier records, as well as those dated 
after September 2006, are not contained in the claims file.  
VA has a duty to request all available and relevant records 
from federal agencies, including VA medical records.  See 38 
C.F.R. 
§ 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (because VA is deemed to have constructive knowledge 
of all VA records and such records are considered evidence of 
record at the time a decision is made).  Therefore, any 
outstanding VA treatment records from such facilities should 
be obtained. 

With respect to the Veteran's first theory of entitlement, 
i.e., that his sleep apnea is directly related to his 
military service, the Board observes that, while he was not 
diagnosed with sleep apnea during service, he and his spouse 
competently and credibly stated that he had experienced 
symptoms of snoring, fatigue, weight gain, and increased 
blood pressure during service and that such have continued 
through the present time.  Therefore, the Veteran was 
afforded a VA examination in September 2006.  The examiner 
noted that the Veteran was diagnosed with sleep apnea in 
January 1998 and had reported that he had been snoring since 
the early 1960's with complaints of fatigue, tiredness, and 
daytime sleepiness since the 1980's.  Following a review of 
the Veteran's electronic VA medical records and a physical 
examination, the examiner diagnosed sleep apnea and opined 
that military service did not cause sleep apnea or contribute 
in any way to such disease.  He indicated that it was an 
anatomical or central nervous system disease and the Veteran 
had the classic anatomic structure for sleep apnea.  While 
the September 2006 VA examiner did offer an opinion regarding 
whether the Veteran's sleep apnea was directly related to his 
military service, the Board finds such to be incomplete.  In 
this regard, the examiner did not offer an opinion as to 
whether the Veteran's sleep apnea began during his military 
service.  

Additionally, with respect to the Veteran's secondary theory 
of entitlement, the September 2006 VA examiner did not offer 
an opinion as to whether the Veteran's service-connected 
hypertension, hypothyroid, and/or history of pulmonary emboli 
caused or aggravated his sleep apnea.  

Once VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, 
the Board finds that a remand is necessary in order to afford 
the Veteran another VA examination so as to determine the 
etiology of his sleep apnea, to include whether such began 
during service or is secondary to a service-connected 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

The Board also observes that the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations impose 
obligations on VA to provide claimants with notice and 
assistance.  As the Veteran was not provided with notice of 
the information and evidence necessary to establish his claim 
of entitlement to service connection for sleep apnea on a 
secondary basis, a remand is necessary to provide the Veteran 
with proper VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish his claim for sleep apnea on a 
secondary basis.

2.  Obtain all outstanding treatment 
records from the James A. Haley VA 
Hospital in Tampa, Florida, and the New 
Port Richey Outpatient Clinic in Pasco 
County, Florida, dated from January 1998 
to the present.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate 
VA examination to determine the current 
nature and etiology of his sleep apnea.  
The claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  

Thereafter, the examiner should offer an 
opinion as to whether it is likely, 
unlikely, or at least as likely as not 
that the Veteran's sleep apnea began 
during his military service, or is 
otherwise is related to such service.  The 
examiner should also offer an opinion as 
to whether the Veteran's hypertension, 
hypothyroid, and/or history of pulmonary 
emboli caused or aggravated his sleep 
apnea.

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his sleep 
apnea and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

